cDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments/arguments with respect to rejections under 35 U.S.C 112  an have been fully considered and are persuasive.  The rejections under 35 U.S.C 101 and 112 has been withdrawn. 
  Applicant's arguments with respect to claim rejections under 35 U.S.C 101 have been fully considered but they are not persuasive for all claims except Claims 95 and 97. In light of applicant’s argument, 101 rejections of Claims 95 and 97 have been withdrawn, as applying a transition is now interpreted as controlling the robot. For the other claims, a configuration space of the robot can be thought of in the mind, so the claims are still directed to the judicial exception of an abstract idea, and more specifically a mental process. The method being performed by a processor-based robot control system, and each step being implemented by the robot control system is merely applying the mental process steps to a processor or computer, this does not integrate the claims into a practical application or amount to significantly more than a mental process. 
Applicant's arguments with respect to claim rejections under 35 U.S.C 102 and 103 have been fully considered but they are not persuasive (except for arguments with respect to configuration space amendments). New grounds of rejection have been configuration-space amendment limiting the scope of each of the independent claims and new claim 104.
Applicant’s argument states that the different locations of the robot are not physical dimensions - “This interpretation ignores the meaning of the phrase physical dimensions of a portion of the robot. By its plain meaning, the physical dimensions of a portion of the robot are the size and shape of that portion. Indeed, this plain meaning is consistent with the Specification.1 Contrary to the Examiner's assertion, the location of a robot along a path is not tantamount to the physical dimension of a portion of the robot.” – However, Wierzynski goes on to say that the locations represent a 6 DOF pose of the robot (see col. 8 lines 17-21). Size and shape are the examples given of physical dimensions, but a 6 DOF pose of a robot does represent a physical dimension of the robot as changes in the pose would alter its shape and the volume swept throughout a trajectory. Furthermore the claim language reads at least a portion of the robot, so while Wierzynski’s pose may be a physical dimension of the entire robot, the entire robot includes at least a portion, and falls within the scope of the claim (Note the language does not read only one portion of the robot or only a partial portion of the robot). 
With respect to the argument that Wierzynski does not teach collision-checking over a swept volume of a trajectory, examiner points to the robot taught by Wierzynski determining that an object occupies the voxels along the planned path in col. 10 lines 1-17. According to Merriam-Webster the dictionary definition of a voxel is “any of the discrete elements comprising a three-dimensional entity (” The interpretation is that Wierzynski’s planned path is three dimensional as it contains voxels that are checked to see if any obstacles occupy them. The voxels along the path are interpreted 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7, 18, 20, 23, 25-26, 29-32, 93-97 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Regarding Claim 1, under Step 1, Claim 1 is a method, which is a process. 
Under Step 2A prong 1, Claim 1 recites the judicial exception of an abstract idea. The claim recites steps of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could think of a motion path for a robot by drawing it out on a piece of paper. 
Under Step 2A prong 2, Claim 1 recites an additional step of storing the plurality of planning graphs and the sets of edge information in at least one non-transitory processor-readable storage, but this is interpreted as insignificant extra-solution activity as no action is taken with the planning graphs. The claim also recites that the method of operation is in a robot control system, but this is considered taking steps of a mental process and merely applying them to a processor or computer. This does not integrate the mental process into a practical application.
storing the plurality of planning graphs and the sets of edge information in at least one non-transitory processor-readable storage, but this is interpreted as insignificant extra-solution activity as no action is taken with the planning graphs. The claim also recites that the method of operation is in a robot control system, but this is considered taking steps of a mental process and merely applying them to a processor or computer. This does not amount to significantly more than a mental process.
Regarding Claim 2,   under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites the additional determining step that is still interpreted as a step of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could think of a motion path for a robot by drawing it out on a piece of paper after determining that the robot has a first type of end effector by looking at it. Also, given that the robot has an appendage with an end effector, a person could still work out a motion plan for the robot to avoid obstacles that the appendage or effector may run into.
Under Step 2A prong 2, the claim recites the additional limitation of the robot having a first appendage with a first end effector, but this is interpreted as merely taking a mental process and applying it to the technology of manipulators with end effectors. The method as drafted does not include controlling the first appendage and first end effector to do anything, so this does not integrate the mental process into a practical application. 
Under Step 2B, , the claim recites the additional limitation of the robot having a first appendage with a first end effector, but this is interpreted as merely taking a mental process and applying it to the technology of manipulators with end effectors. The method as drafted does not include controlling the first appendage and first end effector to do anything, so this does not amount to significantly more than a mental process. 

Regarding Claim 3, under Step 1, Claim 3 is a method, which is a process. 
Under Step 2A prong 1, Claim 3 recites the judicial exception of an abstract idea. The claim recites the additional determining step that is still interpreted as a step of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could think of a motion path for a robot by drawing it out on a piece of paper after determining the robot’s current arrangement by looking at it. Also, given that the robot has an appendage with an end effector in a certain arrangement that a person has recognized, the person could still work out a motion plan on paper for the robot to avoid obstacles that the appendage or effector may run into. 
providing limitation but this is interpreted as insignificant extra-solution activity and does not integrate the mental process into a practical application. 
Under Step 2B, the claim recites the additional providing limitation but this is interpreted as insignificant extra-solution activity and does not amount to significantly more than a mental process. 

Regarding Claim 4, under Step 1, Claim 4 is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites the additional determining step that is still interpreted as a step of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could determine whether or not a robot’s end effector is grasped or not by looking at it.  Also, given that the robot has an appendage with an end effector that the person has recognized is either grasping or not, the person could still work out a motion plan on paper for the robot to avoid obstacles that the appendage or effector may run into. 
Under Step 2A prong 2, the claim recites the additional providing limitation but this is interpreted as insignificant extra-solution activity as no action is taken with the information provided, and does not integrate the mental process into a practical application. 
providing limitation but this is interpreted as insignificant extra-solution activity as no action is taken with the information provided, and does not amount to significantly more than a mental process. 

Regarding Claim 5, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites the additional determining step that is still interpreted as a step of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could determine the type of end effector the robot is using by looking at it.  Also, given that the robot has an appendage with an end effector that the person has recognized is either, the person could still work out a motion plan on paper for the robot to avoid obstacles that the appendage or effector may run into.
Under Step 2A prong 2, the claim recites the additional providing limitation but this is interpreted as insignificant extra-solution activity as no action is taken with the information provided, and does not integrate the mental process into a practical application. 
Under Step 2B, the claim recites the additional providing limitation but this is interpreted as insignificant extra-solution activity as no action is taken with the 

Regarding Claim 6, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites the additional determining step that is still interpreted as a step of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could determine the type of end effector the robot is using by looking at it.  Also, given that the robot has an appendage with an end effector that the person has recognized is either, the person could still work out a motion plan on paper for the robot to avoid obstacles that the appendage or effector may run into. 
Under Step 2A prong 2, , the claim recites the additional providing limitation but this is interpreted as insignificant extra-solution activity as no action is taken with the information provided, and does not integrate the mental process into a practical application. 
Under Step 2B, the claim recites the additional providing limitation but this is interpreted as insignificant extra-solution activity as no action is taken with the information provided, and does not amount to significantly more than a mental process.
	Regarding Claim 7, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites additional determining steps that are still interpreted as steps of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could determine the shape or size of a volume occupied by their car by looking at it. Also, a person could recognize whether or not they are driving a sedan or a longer pick-up truck, and plan a motion route with more space when passing another vehicle when in the longer truck.  
Under Step 2A prong 2, , the claim recites the additional providing limitation but this is interpreted as insignificant extra-solution activity as no action is taken with the information provided, and does not integrate the mental process into a practical application. 
Under Step 2B, the claim recites the additional providing limitation but this is interpreted as insignificant extra-solution activity as no action is taken with the information provided, and does not amount to significantly more than a mental process.

Regarding Claim 18, under Step 1, the claim is a method, which is a process. 

Under Step 2A prong 2, the claim recites an additional step of supplying a portion of the discretized environment information to a processor but this is interpreted as taking a process that could be performed mentally and merely applying it to a processor or computer. The claim also recites that the method of operation is in a robot control system, but this is considered taking steps of a mental process and merely applying them to a processor or computer. These limitations do not integrate the claim into a 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. The claim recites an additional step of supplying a portion of the discretized environment information to the processor and identifying edges that would result in a collision, but these are interpreted as taking a process that could be performed mentally and merely applying it to a processor or computer. The claim also recites that the method of operation is in a robot control system, but this is considered taking steps of a mental process and merely applying them to a processor or computer. 
It is recommended that applicant amend the claim to include a step for selecting a motion plan or edge and controlling or implementing the robot to 

Regarding Claim 20, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The method of claim 18 recites a steps of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. 
Under Step 2A prong 2, the claim recites an additional providing step that is interpreted as mere data that has been manipulated by a mental process being sent to a processor, which is essentially applying the mental process to a processor. The additional plurality of circuits of the at least one processor in parallel limitation is also interpreted as taking a mental process and merely applying it to a processor. These limitations do not integrate the claim into a practical application.
Under Step 2B, the claim recites an additional providing step that is interpreted as mere data that has been manipulated by a mental process being sent to a processor, which is essentially applying the mental process to a processor. The additional plurality of circuits of the at least one processor in parallel limitation is also interpreted as taking a mental process and merely applying it to a processor. These limitations do not amount to significantly more than a mental process. 

Regarding Claim 23, under step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites an additional providing step that is still interpreted as a step of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could work out the math to calculate the volume swept by the robot during a movement on paper via a mental process.
Under Step 2A prong 2, the claim does not recite any additional limitations of the method that integrate the mental process into a practical application. The additional applying to circuits of the at least one processor limitation is interpreted as taking a mental process and merely applying it to a processor. Instructions to implement the mental process example above on a processor does not integrate it into a practical application.
Under Step 2B, the additional applying to circuits of the at least one processor step is interpreted as taking a mental process and merely applying it to a processor. Instructions to implement the mental process example above on a processor does not amount to significantly more than a mental process. 

Regarding Claim 25, under step 1, the claim is a method, which is a process. 
determining and identifying steps that are still interpreted as a step of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could determine that the robot has moved from a first arrangement to a second arrangement by looking at it, and then think of a motion path for a robot that avoids obstacles by drawing it out on a piece of paper after observing the robot’s surroundings.
Under Step 2A prong 2, the claim does recite an additional providing step of the method that is interpreted as providing data manipulated by a mental process to a processor, which is essentially taking a mental process and applying it to a processor. This does not integrate the mental process into a practical application.
Under Step 2B, the claim does recite an additional providing step of the method that is interpreted as providing data manipulated by a mental process to a processor, which is essentially taking a mental process and applying it to a processor. This does not amount to significantly more than a mental process. 

Regarding Claim 26, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites the additional determining step that is still interpreted as a step of analyzing potential motion paths that, under their 
Under Step 2A prong 2, the claim does not recite any additional limitations that integrate the mental process into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. 

Regarding Claim 29, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites additional determining steps that are still interpreted as steps of analyzing potential motion paths that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could determine the shape or size of a volume occupied by their car by looking at it and could observe a change in its position or arrangement. A person could also recognize whether or not they are driving a sedan or a longer pick-up truck, and plan a motion route in the mind with more space for passing another vehicle when in the longer truck.  
Under Step 2A prong 2, the claim recites no additional limitations that integrate the mental process into a practical application. 


Regarding Claim 30, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the method of claim 18 recites the judicial exception of an abstract idea, and under its broadest reasonable interpretation, could be performed by a mental process.
Under Step 2A prong 2, the claim recites additional limitations to the providing edge information step including retrieving the respective set of edge information from a nontransitory storage during a run time period, the respective set of edge information which was stored to the nontransitory storage during a pre-run time period. This is interpreted as insignificant extra-solution activity because nothing is done with the edge information after is retrieved and analyzed. The claim also recites additional limitations to the providing edge information step, but these are interpreted as data gathering by a processor, which is essentially taking a mental process and applying it to a processor.  These limitations do not integrate the mental process into a practical application. 
Under Step 2B, the claim recites additional limitations to the providing edge information step including retrieving the respective set of edge information from a nontransitory storage during a run time period, the respective set of edge information which was stored to the nontransitory storage during a pre-run time period. This is interpreted as insignificant extra-solution activity because nothing is providing edge information step, but these are interpreted as providing data manipulated by a mental process to a processor, which is essentially taking a mental process and applying it to a processor.  These limitations do not amount to significantly more than a mental process.  
Regarding Claim 31, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea as discussed previously for Claim 18, with no further limitations to the mental process. 
Under Step 2A prong 2, the claim’s limitations to the providing edge information and type of processor being either an FPGA or ASIC are interpreted as mere instructions to implement a mental process on an FPGA or ASIC. This does not integrate the mental process into an abstract idea.
Under Step 2B, the claim’s limitations to the providing edge information and type of processor being either an FPGA or ASIC are interpreted as mere instructions to implement a mental process on an FPGA or ASIC. This does not amount to significantly more than a mental process. 
Regarding Claim 32, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the method of claim 18 recites the judicial exception of an abstract idea, and under its broadest reasonable interpretation, could be performed by a mental process.
storing the first discretized representation of the environment in a memory on the at least one processor and receiving the set of edge information by the at least one processor from a storage that is separate from the at least one processor. These limitations are interpreted as insignificant extra-solution activity because this is mere data gathering and storing and nothing is done with the edge information after it is retrieved and analyzed.  This does not integrate the mental process into a practical application. 
Under Step 2B, the claim recites the additional steps of storing the first discretized representation of the environment in a memory on the at least one processor and receiving the set of edge information by the at least one processor from a storage that is separate from the at least one processor. These limitations are interpreted as insignificant extra-solution activity because this is mere data gathering and storing nothing is done with the edge information after is retrieved and analyzed.  This does not amount to significantly more than a mental process. 

Regarding Claim 93, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the recites the judicial exception of an abstract idea. The claim recites steps of collision checking, updating, and performing an optimization, and determining if a result meets a satisfaction condition for each planning graph that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could draw out motion 
Under Step 2A prong 2, the claim also recites that the method of operation is in a robot control system, but this is interpreted as taking steps of a mental process and merely applying them to a processor or computer. This does not integrate the claim into a practical application.
Under Step 2B, the claim also recites that the method of operation is in a robot control system, but this is interpreted as taking steps of a mental process and merely applying them to a processor or computer. This does not amount to significantly more than a mental process.
It is recommended that applicant amend the claim to include a step for selecting a motion plan and controlling or implementing the robot to perform the motion plan in order to limit the subject matter to matter that cannot be achieved by a mental process. 
Regarding Claim 94, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites determining whether the one or more optimized results, if any, from the updated second planning graph, if any, meets a satisfaction condition.  Under its broadest reasonable interpretation, this could be performed by the mental process of number comparison.
Under Step 2A prong 2, the claim does not recite any limitations that integrate the mental process into a practical application. 


 

Regarding Claim 96, under Step 1, the claim is a method, which is a process. 
Under Step 2A prong 1, the claim recites the judicial exception of an abstract idea. The claim recites an additional iteration of the collision checking, updating, and performing an optimization, and determining if a result meets a satisfaction condition steps for each planning graph that, under their broadest reasonable interpretation, could be performed by a mental process. For example, a person could draw out motion paths for a robot, update it based on obstacles they see, and select paths that satisfy conditions.  
Under Step 2A prong 2, the claim does not recite any additional steps that integrate the mental process into a practical application. 
Under Step 2B, the claim does not recite any additional steps that amount to significantly more than a mental process. 

 
Regarding Claim 104, under Step 1, the claim is a method, which is a process. 

Under Step 2A prong 2, the claim does not recite any additional steps that integrate the mental process into a practical application. 
Under Step 2B, the claim does not recite any additional steps that amount to significantly more than a mental process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 18, 20, 25, 30-32, 93-97, 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski et al (US 10705528; hereinafter referred to as Wierzynski) in view of Konidaris et al (US 10723024; hereinafter referred to as Konidaris).
Regarding Claim 1, Wierzynski teaches A method of operation of a processor-based robot control system (see at least method of visual navigation including motion planning in col. 1 lines 41-49), the method comprising: 
for a first robot that will operate in an environment (see at least robot moving through environment in col. 13 line 23), 
determining, by the robot control system, a plurality of planning graphs (see at least Fig. 6A-6E interpreted each as different planning graphs), each planning graph respectively comprising a plurality of nodes (see at least Fig. 6A element 612 and candidate points in col. 9 lines 25-30 ) connected by a plurality of edges (see at least Fig. 6A element 614 connecting candidate points and trajectories (e.g., edges in col. 9 lines 30-35), each node which represents, implicitly or explicitly, variables that characterize a respective state of the first robot (see at least various candidate points in Fig. 6A and col. 9 lines 25-35 representing different physical locations, these physical locations interpreted as the variables that characterize the state of the robot), and each edge which represents a transition between a respective pair of the states of the first robot, where the respective pair of states are represented by respective ones of a pair of nodes that are coupled by a respective edge in the respective planning graph (see at least Fig. 6A element 614 and other trajectories connecting candidate points and trajectories (e.g., edges) in col. 9 lines 30-35); 
for at least two or more of the edges of each of the planning graphs, generating, by the robot control system, a respective set of edge information that represents a volume swept by at least a portion of the first robot in transitioning between the states represented by the respective nodes that are coupled by the respective edge (see at least robot determining that an object occupies the voxels along the planned path in col. 10 lines 10-17, the voxels along the planned path are interpreted as the volume swept during the robot transition; see also planned path in element 620 Fig. 6D made up of trajectories); 
storing, by the robot control system, the plurality of planning graphs and the sets of edge information in at least one non-transitory processor-readable storage (see at least 3D map of the robot’s location means being program memory associated with the general-purpose processor or memory block in col. 4 line 62 to col. 5 line 7 and previously mapped areas in Fig. 6A-6E interpreted as being stored); 
based on at least a portion of the first robot having a first set of physical dimensions at a first time, providing, by the robot control system, the sets of edge information for a first one of the planning graphs to at least one processor (see sensors being cameras taking depth measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor); and based on at least a portion of the first robot having a second set of physical dimensions at a second time, at least one dimension in the second set of physical dimensions different than a corresponding one of the dimensions of the first set, providing, by the robot control system, the sets of edge information for a second one of the planning graphs to the at least one processor (see at least Fig. 6B-6D all representing different planning graphs in which the current locations of the robot (elements 606, 622 and 626) are different for each planning graph, the different current locations of the robot interpreted as the different first and second sets of physical dimensions, each figure is interpreted to be a separate planning graph with its own set of edge information; ).

variables that characterize a respective state of the first robot in a configuration-space of the first robot (see at least “The pose of an articulated robot can be described by assigning positions to all of its joints. The space of all such joint positions is called the robot's configuration space (often called C-space), denoted as Q. Some configurations (of the joint positions) in Q would result in a collision with an obstacle in the robot's environment or the robot's own body; the remainder of Q is called free space” in col. 3 lines 12-18 and C-space 100 in Fig. 1A/B)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Wierzynski to incorporate the teachings of Konidaris wherein the states of the robot are characterized by a positions of all of its joints and the space of all such joint positions make up the robot’s configuration space. The motivation to incorporate the teachings of would be to sample from a C-space and test for edges that do not cause collision (see col. 3 line 62 to col. 4 line 8) rather than generating them over and over again in real-time.
	
Regarding Claim 18, Wierzynski teaches A method of operation of a processor-based robot control system (see at least method of visual navigation including motion planning in col. 1 lines 41-49), the method comprising: 
for a first discretized representation of an environment in which at least a first robot will operate (see at least robot moving through environment and camera depth perception used to discretize the world into a 3D grid of voxels in col. 8 line 45-55), the environment occupied by one or more obstacles (see at least robot observing obstacles in its environment in col. 8 lines 45-55), supplying, by the robot control system, at least a portion of the first discretized representation of the environment to at least one processor (see at least voxel map used by motion planner in col. 8 lines 56-61 and the processing system including planning module in col. 12 lines 47-58 ); 
for each edge of a first planning graph of a plurality of planning graphs stored in memory relative to the at least one processor (see at least Fig. 6A element 614 and trajectories (e.g., edges) in col. 9 lines 30-35), wherein each planning graph of the plurality of planning graphs is associated with a different set of physical dimensions of the first robot (see at least Fig. 6B-6D all representing different planning graphs in which the current locations of the robot (elements 606, 622 and 626) are different for each planning graph, the different current locations of the robot interpreted as the different sets of physical dimensions, each figure is interpreted to be a separate planning graph with its own set of edge information), 
providing, by the robot control system, a respective set of edge information to the at least one processor see also sensor measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor), the respective set of edge information which represents a volume swept by at least a portion of the first robot in transitioning between a pair of states of the first robot (see at least robot determining that an object occupies the voxels along the planned path in col. 10 lines 10-17, the voxels along the planned path are interpreted as the volume swept during the robot transition; see also planned path in element 620 Fig. 6D made up of trajectories), the pair of states of the first robot represented by respective ones of a pair of nodes of the first planning graph, the respective pair of nodes which are coupled by a respective edge of the first planning graph, the respective edge which represents a transition between the respective pair of states of the first robot (see at least Fig. 6A element 614 and other trajectories connecting candidate points and trajectories (e.g., edges) in col. 9 lines 30-35); and 
identifying, by the robot control system, any of the edges of the first planning graph that the corresponding transition would result in a collision between at least a portion of the robot and at least a portion of at least one of the one or more obstacles in the environment (see at least robot determining that an object occupies the voxels along the planned path in col. 10 lines 1-17 and in Fig. 6D element 620 and selecting a collision-free path in col. 9 lines 39-52). 
Although the “location” of the robot in Wierzynski is referring to a six DOF pose of the robot (see col. 8 lines 17-21), it fails to explicitly disclose the details of a configuration-space of pose candidates, but Konidaris does teach:
a plurality of configuration-space planning graphs (see at least “The pose of an articulated robot can be described by assigning positions to all of its joints. The space of all such joint positions is called the robot's configuration space 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Wierzynski to incorporate the teachings of Konidaris wherein the states of the robot are characterized by a positions of all of its joints and the space of all such joint positions make up the robot’s configuration space. The motivation to incorporate the teachings of would be to sample from a C-space and test for edges that do not cause collision (see col. 3 line 62 to col. 4 line 8) rather than generating them over and over again in real-time.
Regarding Claim 20, Wierzynski as modified by Konidaris teaches the method of claim 18 (see Claim 18 analysis). Wierzynski fails to teach the specifics of how the processor hardware handles each edge’s information, but Konidaris does teach wherein providing a respective set of edge information to the at least one processor includes, for each edge, applying the edge information for the respective edge to each of a plurality of circuits of the at least one processor in parallel (see at least motion planning hardware including a plurality of “collision detection units configured to process an input in parallel, each collision detection unit having a circuit, with logic gates and/or lookup tables, for its corresponding edge of a probabilistic roadmap” in col. 9 lines 55-60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge information 
Regarding Claim 25, Wierzynski as modified by Konidaris teaches the method of claim 18 (see Claim 18 analysis), further comprising: 
determining, by the robot control system, that the first robot will or has changed from a first arrangement to a second arrangement, the second arrangement different from the first arrangement (see Fig. 6C with robot located at location 622 interpreted as first arrangement and Fig. 6D with robot located at location 626 interpreted as second arrangement); for each edge of a second planning graph of the plurality of planning graphs (see Fig. 6D interpreted as second planning graph,), 
providing, by the robot control system, a respective set of edge information to the at least one processor (see sensors being cameras taking depth measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor), the respective set of edge information which represents a volume swept by at least a portion of the first robot in transitioning between a pair of states of the first robot the pair of states of the first robot represented by respective ones of a pair of nodes of the second planning graph, the respective pair of nodes which are coupled by a respective edge of the second planning graph, the respective edge which represents a transition between the respective pair of states of the first robot (see also , the second planning graph different from the first planning graph (Fig. 6C interpreted as first planning graph, Fig. 6D interpreted as second planning graph); and 
identifying, by the robot control system, any of the edges of the second planning graph that the corresponding transition would result in a collision between at least a portion of the robot and at least a portion of at least one of the one or more obstacles in the environment (see at least robot determining that an object occupies the voxels along the planned path in col. 10 lines 1-17 and in Fig. 6D element 620 and selecting a collision-free path in col. 9 lines 39-52).
Regarding Claim 30, Wierzynski as modified by Konidaris teaches the method of claim 18 (see Claim 18 analysis), and providing a respective set of edge information to the at least one processor (see sensor measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor and Fig. 6A-6E as different planning graphs each of which edge information is provided to the processor) but fails to explicitly teach the following. 
However, Konidaris does teach wherein the providing a respective set of edge information for each edge of the first planning graph to the at least one processor includes retrieving the respective set of edge information from a nontransitory storage during a run time period, the respective set of edge information which was stored to the nontransitory storage during a pre-run time period (see at least initial probabilistic road map created offline and stored on a storage system of the robot, and then used in real-time in col. 4 lines 18-21 and in Fig. 3, offline is interpreted as pre-run time and real-time is interpreted as run time)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge information processing steps of the method taught by Wierzynski as modified by Konidaris to incorporate the teachings of Konidaris wherein edge information is stored pre-run time and retrieved at run time. The purpose to incorporate the teachings of Konidaris would be to perform as many calculations offline to avoid having to perform time-intensive or processing-intensive computations in the field (see col. 6 lines 45-51).

Regarding Claim 31, Wierzynski as modified by Konidaris teaches the method of Claim 30 (see Claim 30 analysis). Wierzynski further teaches wherein the at least one processor is at least one of a field programmable gate array or application specific integrated circuit, and providing the respective set of edge information to at least one processor includes applying the edge information for one of the edges to each of a plurality of circuits of the at least one processor (see sensor measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor and Fig. 6A-6E as different planning graphs each of which edge information is provided to the processor) implemented in the at least one of a field programmable gate array or application specific integrated circuit (see at least the logical blocks, . 

Regarding Claim 32, Wierzynski as modified by Konidaris teaches the method of claim 18 (see Claim 18 analysis), further comprising: 
Wierzynski further teaches storing the first discretized representation of the environment in a memory on the at least one processor and after storing the first discretized representation of the environment in a memory on the at least one processor (see at least 3D map of the robot’s location means being program memory associated with the general-purpose processor or memory block in col. 4 line 62 to col. 5 line 7 and previously mapped areas in Fig. 6A-6E); 
Wierzynski fails to teach the following, but Konidaris does teach, receiving the set of edge information by the at least one processor from a storage that is separate from the at least one processor (see at least initial probabilistic road map created offline and stored on a storage system of the robot, and then used in real-time interpreted as received by the processing system in col. 4 lines 18-21; see also storage system separate from processing system in Fig. 9).	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge information processing steps of the method taught by Wierzynski as modified by Konidaris to incorporate the teachings of Konidaris wherein edge information is stored in a storage that is separate from the at least one processor. The purpose to incorporate the teachings of Konidaris would be to perform as many 
Regarding Claim 93, Wierzynski teaches A method of operation of a processor-based robot control system (see at least method of visual navigation including motion planning in col. 1 lines 41-49) that employs a plurality of planning graphs (see at least Fig. 6A-6E interpreted each as different planning graphs), each planning graph respectively comprising a plurality of nodes connected by a plurality of edges (see at least Fig. 6A element 612 and candidate points in col. 9 lines 25-30 ), each node which represents, implicitly or explicitly, variables that characterize a respective state of the first robot (see at least various candidate points in Fig. 6A and col. 9 lines 25-35 representing different physical locations, these physical locations interpreted as the variables that characterize the state of the robot), and each edge which represents a transition between a respective pair of the states of the first robot, where the respective pair of states is represented by a respective ones of a pair of nodes that are coupled by a respective edge in the respective planning graph (see at least Fig. 6A element 614 and other trajectories connecting candidate points and trajectories (e.g., edges) in col. 9 lines 30-35), the method comprising: 
for a first planning graph of the plurality of planning graphs (see at least Fig. 6B interpreted as first planning graph), 
for each of a plurality of edges of the first planning graph performing, by the robot control system, collision checking for collisions between a discretized representation of a swept volume associated with the edge and a discretized representation of any obstacles in an environment in which the robot will operate (see at least planning module searching the various paths available between the first location and the target location based on determined candidate points (nodes) and trajectories (edges), and selects a collision free path in col. 9 lines 39-52 and robot determining that an object occupies the voxels along the planned path in col. 10 lines 1-17 see Fig. 6B, the paths are interpreted as the volume swept during the transition ); 
updating, by the robot control system, the first planning graph based on the collision checking (see at least Fig. 6B with unmapped area, then updated Fig. 6C with element 624 now mapped and interpreted as the second planning graph and robot determining that an object occupies the voxels along the planned path and that a collision would occur in col. 10 lines 1-17); 
performing, by the robot control system, an optimization of the updated first planning graph to identify one or more optimized results, if any, from the updated first planning graph; determining , by the robot control system,  whether the one or more optimized results, if any, from the updated first planning graph meets a satisfaction condition (see at least the selected path using few resources such as gas or time and selecting the minimum cost path in col. 9 lines 49-52 interpreted as performing an optimization); 
in response to determining that the optimized result does not meet the satisfaction condition (see planned path 620 of Fig. 6C as optimized result clearly overlapping with unmapped area interpreted as not meeting satisfactory condition): 
for each of a plurality of edges of the second planning graph (see at least Fig. 6C) performing, by the robot control system, collision checking for collisions between a discretized representation of a swept volume associated with the edge and a discretized representation of any obstacles in an environment in which the robot will operate (see at least planning module searching for new paths between third location and target location based on an updated 3D map in col. 10 lines 18-37), 
updating, by the robot control system, the second planning graph based on the collision checking (see at least robot selecting a new path based on an updated 3D map in col. 10 lines 18-37 and Fig. 6D interpreted as updated second planning graph and third planning graph); and 
performing, by the robot control system, an optimization of the updated second planning graph to identify one or more optimized results, if any, from the updated second planning graph (see at least Fig. 6D new path 630 and selected path being the minimum cost path in col. 10 lines 18-37).
Although the “location” of the robot in Wierzynski is referring to a six DOF pose of the robot (see col. 8 lines 17-21), it fails to explicitly disclose the details of a configuration-space of pose candidates, but Konidaris does teach:
variables that characterize a respective state of the first robot in a configuration-space of the first robot (see at least “The pose of an articulated robot can be described by assigning positions to all of its joints. The space of all such joint positions is called the robot's configuration space (often called C-space), denoted as Q. Some configurations (of the joint positions) in Q would 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Wierzynski to incorporate the teachings of Konidaris wherein the states of the robot are characterized by a positions of all of its joints and the space of all such joint positions make up the robot’s configuration space. The motivation to incorporate the teachings of would be to sample from a C-space and test for edges that do not cause collision (see col. 3 line 62 to col. 4 line 8) rather than generating them over and over again in real-time.
 
Regarding Claim 94, Wierzynski as modified by Konidaris teaches the method of claim 93 (see Claim 93 analysis). Wierzynski further teaches further comprising: 
determining, by the robot control system, whether the one or more optimized results, if any, from the updated second planning graph, if any, meets a satisfaction condition (see at least the selected path using few resources such as gas or time and selecting the minimum cost path in col. 9 lines 49-52).
Regarding Claim 95, Wierzynski as modified by Konidaris teaches the method of claim 94 (see Claim 94 analysis). Wierzynski further teaches wherein, in response to determining that the one or more optimized results, if any, from the updated second planning graph meets the satisfaction condition: 
applying, by the robot control system, a transition identified by one of the one or more optimized results from the updated second planning graph to the robot (see at least selecting a path that uses fewer resources  in comparison to others and the robot moving along the selected path in col. 9 lines 45-55).
Regarding Claim 96, Wierzynski as modified by Konidaris teaches the method of claim 94 (see Claim 94 analysis). Wierzynski further teaches wherein, in response to determining that the one or more optimized results, if any, from the updated second planning graph does not meet the satisfaction condition: 
for each of a plurality of edges of a third planning graph (see at least Fig. 6D) performing, by the robot control system, collision checking for collisions between a discretized representation of a swept volume associated with the edge and a discretized representation of any obstacles in an environment in which the robot will operate (see at least robot determining that an object occupies the voxels along the planned path in col. 10 lines 10-17, the voxels along the planned path are interpreted as the volume swept during the robot transition; see also planned path in element 620 Fig. 6D made up of trajectories), 
updating, by the robot control system, the third planning graph based on the collision checking (see at least Fig. 6D with unmapped area, then updated Fig. 6E with no unmapped area and new path 630 that avoids collision with object 628 on the planning graph and robot determining that an object occupies the voxels along the planned path and that a collision would occur in col. 10 lines 1-17); and 
performing, by the robot control system, an optimization of the updated third planning graph to identify one or more optimized results, if any, from the updated third planning graph (see at least Fig. 6E new path 630 and selected path being the minimum cost path in col. 10 lines 18-37 and selecting a collision free path in col. 9 lines 39-52). Note that the number of repetitions of the collision checking, updating the planning graph, and performing optimization from the updated planning graph results are interpreted as part of an iterative search process for an optimized result that can have an infinite number of planning graphs, all of which would be covered by the search process of Wierzynski taught in col. 9 line 4 to col. 10 line 37.
Regarding Claim 97, Wierzynski as modified by Konidaris teaches the method of claim 96(see claim 96 analysis). Wierzynski further teaches wherein, in response to determining that the one or more optimized results, if any, from the updated third planning graph meets the satisfaction condition: 
applying, by the robot control system, a transition identified by one of the one or more optimized results from the updated third planning graph to the robot (see at least robot moving along path 630 and updating path again in co. 10 lines 30-37).
Regarding Claim 104, Wierzynski as modified by Konidaris teaches the method of claim 93 (see Claim 93 analysis). Wierzynski further teaches wherein the first planning graph is associated with a first set of physical dimensions of at least a portion of the first robot at a first time, and the second planning graph is associated with a second set of physical dimensions of that portion of the first robot at a second time, and updating the second planning graph based on the collision checking includes updating the second planning graph associated with the second set of physical dimensions of the portion of the first robot (see at least Fig. 6B-6D all representing different planning graphs in which the current locations of the robot (elements 606, 622 and 626) are different for each planning graph at different times and “in one configuration, the filter combines the input of the first sensor, the second sensor, and the feature information from the feature detector 402 and tracker 406 to output a location of the robot. The robot's location may be output as a six-degree of freedom (6 DOF) pose” in col. 8 lines 17-21, the different current locations of the robot interpreted as the different first and second sets of physical dimensions, each figure is interpreted to be a separate planning graph with its own set of edge information).
As the figures show planning graphs that are in 2D, Wierzynski does not explicitly show that the 6 DOF pose of the robot is different as the robot moves to different locations within the graphs but Konidaris does show that
the first set of physical dimensions being different from the second set of physical dimensions (see at least robot arm moving from position 1 to position 2 in Fig. 2 and “representing each of the parts of an obstacle that a single edge (swept volume) would collide with” in par. 0059 interpreted to show that the edges 140 in Figs. 1A-1C refer to a swept volume of the robot arm moving from one configuration of the physical dimensions of rigid bodies 201 and 204 to a second different configuration of physical dimensions )
 
	
Claim 2-6, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski as modified by Konidaris, and further in view of Jules et al (US 9687982; hereinafter referred to as Jules).
Regarding Claim 2, Wierzynski as modified by Konidaris teaches the method of claim 1 (see Claim 1 analysis).
	Wierzynski  teaches providing the sets of edge information for a second one of the planning graphs to at least one processor (see sensors being cameras taking depth measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor) but fails to teach an appendage with an end effector. 
However, Jules does teach:
 	wherein the first robot has at least a first appendage (see at least Fig. 4A element 420) that is selectively operable for movement with respect to the environment in which the first robot operates (see at least frames of robot motion in Fig. 4A-4D), and the first robot has 
a first end effector attached to the first appendage (see at least Fig. 4A element 450), the first end effector selectively operable for movement between at least a first and a second end effector arrangements (see at least open and closed states of gripper in col. 6 lines 20-25), and further comprising: 
determining, by the robot control system, that the first end effector attached to the first appendage is in a first end effector arrangement, wherein the first set of physical dimensions represent a set of dimensions of the first end effector in the first end effector arrangement (see at least robot determining features of the claws of the end effector and retrieving parameters belonging to the end effector from the end effectors parameter database in col. 20 lines 13-20; see also exact 3D model of the end effector in the respective state included in parameters in co. 16 lines 28-31 and open state interpreted as first end effector arrangement in col. 15 lines 30-45 ); and 
determining motion planning in response to the determination that the first end effector attached to the first appendage is in the first end effector arrangement (see at least Fig. 4A-4C element 450 and robot defining path having one or more waypoints that would not undesirably contact an object when the end effector is in the second state, which is the closed state, whereas the end effector would undesirably contact an object when the end effector is in the open state in col. 15 lines 34-45 interpreted as determining the motion path based on the dimensions of the end effector in both the open and closed states, the open state is interpreted as the first end effector arrangement).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing 
	
	Regarding Claim 3, Wierzynski as modified by Jules teaches the method of claim 2 (see Claim 2 analysis).
	Wierzynski  teaches providing the sets of edge information for a second one of the planning graphs to at least one processor (see sensors being cameras taking depth measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor) but fails to teach an appendage with an end effector. However, Jules does teach further comprising: 
	determining, by the robot control system, that the first end effector attached to the first appendage is in a second end effector arrangement (see at least robot determining features of the claws of the end effector and retrieving parameters belonging to the end effector from the end effectors parameter database in col. 20 lines 13-20; see also exact 3D model of the end effector in the respective state included in parameters in co. 16 lines 28-31 and second state in col. 15 lines 30-45 interpreted as closed state, the closed state being the second end effector arrangement), wherein the second set of physical dimensions represents a set of dimensions of the first end effector in the second end effector arrangement (3D model of end effector in the second state interpreted as second set of physical dimensions in col. 15 lines 45-50 ); and 
	determining motion planning in response to the determination that the first end effector attached to the first appendage is in the second end effector arrangement (see at least restrictions on paths or way points determined based on 3D model of the end effector in the second state in col. 15 lines 45-50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Wierzynski as modified by Konidaris to incorporate the teachings of Jules wherein the robot has an appendage and end effector that can open and close, and 3D models of the end effector defining the voxels of the motion path in both states are used to determine a satisfactory motion path. The purpose to incorporate the teachings of Jules would be to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible.

Regarding Claim 4, Wierzynski as modified by Konidaris teaches The method of claim 1 (see Claim 1 analysis)
Wierzynski  teaches providing the sets of edge information for a second one of the planning graphs to at least one processor (see sensors being cameras taking depth measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor) but fails to teach an appendage with an end effector. 
wherein the first robot has at least a first appendage (see at least Fig. 4A element 420) that is selectively operable for movement with respect to the environment in which the first robot operates (see at least frames of robot motion in Fig. 4A-4D), and 
a first end effector is attached to the first appendage (see at least Fig. 4A element 450), the first end effector selectively operable for movement between at least an un-grasped arrangement and a grasped arrangement (see at least open state and closed state of gripper in col. 6 lines 20-25, open state interpreted as un-grasped arrangement and closed state interpreted as grasped arrangement ), at least one of a size or shape of a volume occupied by the first end effector in the grasped arrangement being different from at least one of a size or shape of a volume occupied by the first end effector in the un-grasped arrangement (see at least separate 3D models defined for each open and closed states of gripper in col. 6 lines 20-25), and further comprising: 
determining, by the robot control system, that the first end effector attached to the first appendage is in the un- grasped arrangement; wherein determining motion planning is in response to the determination that the first end effector attached to the first appendage is in the un-grasped arrangement (see at least Fig. 4A-4C element 450 and robot defining path having one or more waypoints that would not undesirably contact an object when the end effector is in the second state, which is the closed state, whereas the end effector would undesirably contact an object when the end effector is in the open state in col. 15 lines 34-45 interpreted as determining the motion path based on the dimensions of the end effector in both the open and closed states, the open state is interpreted as the un-grasped arrangement); and 
determining, by the robot control system, that the first end effector attached to the first appendage is in the grasped arrangement; wherein determining motion planning is in response to the determination that the first end effector attached to the first appendage is in grasped arrangement (see at least Fig. 4A-4C element 450 and robot defining path having one or more waypoints that would not undesirably contact an object when the end effector is in the second state, which is the closed state, whereas the end effector would undesirably contact an object when the end effector is in the open state in col. 15 lines 34-45 interpreted as determining the motion path based on the dimensions of the end effector in both the open and closed states, the closed state is interpreted as the grasped arrangement).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Wierzynski as modified by Konidaris to incorporate the teachings of Jules wherein the robot has an appendage and end effector that can grasp and ungrasp, and 3D models of the end effector defining the voxels of the motion in both states are used to determine the motion path. The purpose to incorporate the teachings of Jules would be to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible.

Regarding Claim 5, Wierzynski as modified by Konidaris teaches The method of claim 1 (see Claim 1 analysis). Wierzynski further teaches providing the sets of edge information for a first one of the planning graphs to at least one processor (see sensors 
 wherein the first robot has at least a first appendage (see at least Fig. 4A element 450) that is selectively operable for movement with respect to the environment in which the first robot operates (see at least frames of robot motion in Fig. 4A-4D), and, further comprising: 
determining, by the robot control system, that the first robot has a first end effector attached to the first appendage, wherein the first set of physical dimensions represent a set of dimensions of the first end effector attached to the first appendage; and wherein providing the sets of edge information for a first one of the planning graphs to at least one processor is in response to the determination that the first robot has a first end effector attached to the first appendage (see at least controller automatically transmitting data packet with end effector parameters in response to attachment of end effector to the robot in col. 9 lines 44-51 and Fig. 4A-4C element 450 and robot defining path having one or more waypoints that would not undesirably contact an object when the end effector is in the second state, which is the closed state, whereas the end effector would undesirably contact an object when the end effector is in the open state in col. 15 lines 34-45 interpreted as determining the motion path based on the dimensions of the end effector in both the open and closed states).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Wierzynski as modified by 

	Regarding Claim 6, Wierzynski as modified by Jules teaches The method of claim 5 (see Claim 5 analysis). Wierzynski further teaches providing the sets of edge information for a second one of the planning graphs to at least one processor (see sensors being cameras taking depth measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor) but fails to teach an appendage with an end effector. However, Jules does teach further comprising: 
	determining, by the robot control system, that the first robot has a second end effector attached to the first appendage (see at least Fig. 7A interpreted as second end effector and each end effector in fig. 7A-7C having different parameters defining the 3D model in col. 19 lines 19-31), the second end effector different from the first end effector in at least one of shape or size (see at least controller automatically transmitting data packet with end effector parameters in response to attachment of end effector to the robot in col. 9 lines 44-51 and two claw end effector in Fig. 4A-4D interpreted as first end effector and end effector in Fig. 7A has four claws, interpreted as a different shape and size), wherein the second set of physical dimensions represent a set of dimensions of the second end effector attached to the first appendage (see at least parameter values for end effectors in Fig. 7A-7C differing in col. 19 lines 19-31); and wherein 
determining motion planning is in response to the determination that the first robot has a second end effector attached to the first appendage (see at least parameters for the particular end effector being determined by the control commands engine in col. 19 lines 32-35 and control commands engine using physical property parameters of an attached end effector when generating control commands in col. 8 lines 28-32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Wierzynski as modified by Konidaris to incorporate the teachings of Jules wherein the robot has an appendage and a second end effector that has a different 3D model defining the voxels taken up that are used to determine a motion path. The purpose to incorporate the teachings of Jules would be to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible by automatically detecting the type of end effector attached and using its respective parameters.
	 
Regarding Claim 26, Wierzynski as modified by Konidaris teaches The method of claim 25 (see Claim 25 analysis), but fails to teach an appendage with an end effector. 
However, Jules does teach further comprising:  wherein the first robot includes a first appendage that is selectively operable for movement with respect to the environment in which the first robot operates (see at least Fig. 4A element 420 and , and determining, by the robot control system, that the first robot will or has changed from a first arrangement to a second arrangement includes determining that a second end effector is attached or being attached to the first appendage in place of a first end effector (see at least controller automatically transmitting data packet with end effector parameters in response to attachment to the robot in col. 9 lines 44-51 interpreted as determining that the robot has transitioned to a new end effector that changes its size or shape and see end effector in Fig. 4A-4D and end effector in Fig. 7A interpreted as first and second end effectors, respectively).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Wierzynski as modified by Konidaris to incorporate the teachings of Jules wherein the recognizes configuration changes like an end effector change that will change the bounds of its size or shape and use this information to determine a motion path. The purpose to incorporate the teachings of Jules would be to automatically detect and factor into motion planning size or shape changes to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski in view of Konidaris and Chang et al (US 8315738; hereinafter referred to as Chang).
Regarding Claim 23, Wierzynski as modified by Konidaris teaches the method of claim 18 (see Claim 18 analysis). Wierzynski further teaches wherein providing a respective set of edge information to the at least one processor (see sensors being  includes, for each edge, applying to circuits of the at least one processor a respective set of edge information that represents, in terms of rectangular prisms (see at least discretizing the world into a three-dimensional grid, each location referred to as a voxel in col. 8 lines 45-52,  the three-dimensional grid interpreted as rectangular prisms), a volume swept by at least a portion of the first robot in transitioning between the states represented by the respective nodes that are coupled by the respective edge(see at least planning module searching the various paths available between the first location and the target location based on determined candidate points (nodes) and trajectories (edges), and selects a collision free path in col. 9 lines 39-52 and see Fig. 6B ).
Wierzynski fails to teach the following, but Chang does teach the units of volume which each cover two or more voxels (see at least rectangular prism voxels making up the smallest encompassing sphere and cylinder in Fig. 6, the sphere and cylinders clearly encompassing two or more voxels; see also robot finding a smallest box to approximate the voxelized sphere in col. 6 lines 57-63interpreted as a rectangular prism encompassing two or more voxels)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the units of volume taught by Wierzynski as modified by Konidaris to incorporate the teachings of Chang wherein the multi-resolution units of volume where a rectangular prisms each cover two or more voxels. The purpose to incorporate the teachings of Chang would be to reduce the number of computations that need to be processed during path planning by .

Claim 7, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski as in view of Konidaris, Jules and Prats et al (US 9687983; hereinafter referred to as Prats).

	Regarding Claim 7, Wierzynski as modified by Konidaris teaches the method of claim 1 (see Claim 1 analysis). Wierzynski further teaches providing the sets of edge information for a first one of the planning graphs to at least one processor, and providing the sets of edge information for a second one of the planning graphs to at least one processor (see sensor measurements transmitted to processor in col. 12 lines 9-34 interpreted as providing edge information to the processor and Fig. 6A-6E as different planning graphs each of which edge information is provided to the processor). 
	Wierzynski fails to teach determining that the robot takes up different sizes or shapes at different times but Jules does teach:
	at least one of a size or shape of a volume occupied by the at least one of an robot in a first physical state is different from at least one of a size or shape of a volume occupied by the at least one of an robot in a second physical state (see at least end effector change from end effector in Fig. 4A-4D to end effectors in Fig. 7A-7C interpreted as the vehicle in the first and second physical states, respectively and robot being a wheeled device in col. 8 lines 33-38 interpreted as semi-autonomous or autonomous vehicle), and further comprising: 
	determining, by the robot control system, that the at least one of an robot is in the first physical state (see at least controller automatically transmitting data packet with end effector parameters in response to attachment of end effector to the robot in col. 9 lines 44-51); wherein determining motion planning is in response to the determination that the at least one of an robot is in the first physical state (see at least parameters for the particular end effector being determined by the control commands engine in col. 19 lines 32-35 and control commands engine using physical property parameters of an attached end effector when generating control commands in col. 8 lines 28-32); and 
	determining, by the robot control system, that the at least one of an robot is in the second physical state (see at least controller automatically transmitting data packet with end effector parameters in response to attachment to the robot in col. 9 lines 44-51); wherein determining motion planning is in response to the determination that the at least one of an robot is in second physical state (see at least parameters for the particular end effector being determined by the control commands engine in col. 19 lines 32-35 and control commands engine using physical property parameters of an attached end effector when generating control commands in col. 8 lines 28-32);.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Wierzynski as modified by Konidaris to incorporate the teachings of Jules wherein the robot is a vehicle that recognizes configuration changes like an end effector change that will change the bounds of its size or shape and use this information to determine a motion path. The purpose to incorporate the teachings of Jules would be to avoid undesirable contact 
Both Wierzynski and Jules fail to explicitly teach a robot that has both an appendage with an attached end effector and is a vehicle, but Prats does teach
wherein the first robot is at least one of an autonomous or semi-autonomous vehicle (see at least robot 190 in Fig. 1 with wheels 197A/B, arms 194A/B and end effectors 195A/B operating semi-autonomously part of the time in co. 7 lines 34-41) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Wierzynski as modified by Jules to incorporate the teachings of Prats wherein the robot has both an arm with an end effector and a base with wheels that allows it to move around as a vehicle either autonomously or semi-autonomously.  The purpose to incorporate the teachings of Prats would be to expand the area that that the robot can reach by enabling wheeled movement. 
	

Regarding Claim 29, Wierzynski as modified by Konidaris teaches the method of claim 25 (see Claim 25 analysis) 
Wierzynski fails to teach determining that the robot takes up different sizes or shapes at different times but Jules does teach:
at least one of a size or shape of a volume occupied by the at least one of an robot in a first arrangement is different from at least one of a size or shape of a volume occupied by the at least one of an robot in the second arrangement (see at least end effector change from end effector in Fig. 4A-4D to end effectors in Fig. 7A-7C , and 
wherein determining that the first robot will or has changed from a first arrangement to a second arrangement includes determining that the at least one of an robot is transitioning or has transitioned between in the first and the second arrangements of the at least one of an robot (see at least controller automatically transmitting data packet with end effector parameters in response to attachment to the robot in col. 9 lines 44-51 interpreted as determining that the robot has transitioned to a new end effector that changes its size or shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Wierzynski as modified by Konidaris to incorporate the teachings of Jules wherein the robot is a vehicle that recognizes configuration changes like an end effector change that will change the bounds of its size or shape and use this information to determine a motion path. The purpose to incorporate the teachings of Jules would be to automatically detect and factor into motion planning size or shape changes to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible. 
Both Wierzynski and Jules fail to explicitly teach a robot that has both an appendage with an attached end effector and is a vehicle, but Prats does teach
wherein the first robot is at least one of an autonomous or semi-autonomous vehicle (see at least robot 190 in Fig. 1 with wheels 197A/B, arms 194A/B and end effectors 195A/B operating semi-autonomously part of the time in co. 7 lines 34-41) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Wierzynski as modified by Jules to incorporate the teachings of Prats wherein the robot has both an arm with an end effector and a base with wheels that allows it to move around as a vehicle either autonomously or semi-autonomously.  The purpose to incorporate the teachings of Prats would be to expand the area that that the robot can reach by enabling wheeled movement. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sampedro et al (US 10131053) discloses a robot control system that selects from states in a C-space for real-time collision avoidance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./           Examiner, Art Unit 3666                                                                                                                                                                                             
/ABBY Y LIN/           Supervisory Patent Examiner, Art Unit 3666